DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on February 10, 2021.
Claims 1-20 have been cancelled.
Claims 21-40 have been added.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 21 and 31 are independent. As a result claims 21-40 are pending in this office action.


Response to Arguments
Applicant's argument filed February 10, 2021 regarding the rejection of claims 14-20 under 35 U.S.C 112 (b) has been fully considered and is persuasive. 
Applicants argue in substance:
Regarding claims 14-20 the applicants submit that claims 14-20 have been cancelled.
The argument of claims 14-20 have been fully considered and is persuasive; and the 35. U.S.C. 112 (b) rejection of claims 14-20 have been withdrawn.
Applicant's arguments filed February 10, 2021 regarding the rejection of claims 21-40 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-26, 28-36, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al. (US 9,749,367) (hereinafter Kirby) in view of Vembu et al. (US 2018/0322099) (hereinafter Vembu). 
Regarding claim 21, Kirby teaches system comprising: a processor; and a memory in communication with the processor, the memory storing executable instructions that, when executed by the processor, cause the processor to control the system to perform functions of (see Fig. 2, col. 6 ln 21-24, discloses a processor and memory): receiving, from the presenter client device via a communication network, a request to initiate a presentation session of presentation content during the virtual meeting (see Fig. 6, col. 4 ln 10-17, col. 18, ln 4-10, discloses initiating a virtual meeting and displaying content (documents) during the virtual meeting); receiving, from the participant client device via the communication network, a request to synchronize with the presentation content being presented by the presenter client device (see Fig. 7, col. 8 ln 30-43, col. 17 ln 28-45, discloses receiving a request for participant engagement in a meeting session, facilitating a synchronous display of the same content at work spaces identified as being associated with an online collaborative meeting session participant for the online collaborative meeting session); and in response to receiving the request to synchronize, sending latest screen data being presented by the presenter client device to the participant client device to be displayed in the user interface allocated for the presentation session at the participant client device (see Fig. 7, col. 17 ln 42-46, col. 18 ln 5-11, col. 18 ln 25-40, discloses synchronizing presentation in real-time in virtual meeting room to display content of designated essential participants of the meeting session).
Kirby  does not explicitly teach responsive to the received request, causing a first portion of the presentation content currently being presented at the presenter client device to be displayed in a user interface allocated for the presentation session at the participant client device; receiving, from the participant client device via the communication network, an indication that a participant has initiated an interaction with the presentation content displayed in the user interface allocated for the presentation session at the participant client device to move to a second portion of the presentation content that is different from the first portion of the presentation content being currently presented by the presenter client device, wherein the second portion of the presentation content includes a portion located after the first portion of the presentation content currently being presented at the presenter client device for the presentation session; in response to receiving the indication, causing the second portion of the presentation content to be displayed in the user interface allocated for the presentation session at the participant client device. 
Vembu teaches responsive to the received request, causing a first portion of the presentation content currently being presented at the presenter client device to be displayed in a user interface allocated for the presentation session at the participant client device (see Fig. 3, Fig. 7C, para [0035-0036], para [0048], discloses in response to a request causing a portion of a document presentation Slide1 (first portion) that is on a presenter client device to be presented by presentation service window on audience member client device); receiving, from the participant client device via the communication network, an indication that a participant has initiated an interaction with the presentation content displayed in the user interface allocated for the presentation session at the participant client device to move to a second portion of the presentation content that is different from the first portion of the presentation content being currently presented by the presenter client device (see Fig. 7C, Fig. 7E, para [0052-0053], discloses receiving message and local scrolling from audience user indicating the audience user interaction with Slide2 (second portion) of presentation document during presentation, Slide2 is different than Slide1 of the presentation document), wherein the second portion of the presentation content includes a portion located after the first portion of the presentation content currently being presented at the presenter client device for the presentation session (see Fig. 7E, para [0053], discloses second portion Slide2 is located after first portion Slide1 of the presentation document during presentation); in response to receiving the indication, causing the second portion of the presentation content to be displayed in the user interface allocated for the presentation session at the participant client device (see Fig. 7E, para [0052-0053], discloses in response to receiving message and local scrolling from audience user, displaying Slide2 of presentation at the audience user device).
Kirby/Vembu are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Kirby to move a second portion of a document that is different from a first portion being currently presented from disclosure of Vembu. The motivation to combine these arts is disclosed by Vembu as “support presentation services for documents (e.g. from document applications) in a seamless and efficient manner” (para [0004]) and moving a second portion of a document that is different from a first portion being currently presented is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 31, Kirby teaches a method comprising receiving, from the presenter client device via a communication network, a request to initiate a presentation session of presentation content during the virtual meeting (see Fig. 6, col. 4 ln 10-17, col. 18, ln 4-10, discloses initiating a virtual meeting and displaying content (documents) during the virtual meeting); receiving, from the participant client device via the communication network, a request to synchronize with the presentation content being presented by the presenter client device (see Fig. 7, col. 8 ln 30-43, col. 17 ln 28-45, discloses receiving a request for participant engagement in a meeting session, facilitating a synchronous display of the same content at work spaces identified as being associated with an online collaborative meeting session participant for the online collaborative meeting session); and in response to receiving the request to synchronize, sending latest screen data being presented by the presenter client device to the participant client device to be displayed in the user interface allocated for the presentation session at the participant client device (see Fig. 7, col. 17 ln 42-46, col. 18 ln 5-11, col. 18 ln 25-40, discloses synchronizing presentation in real-time in virtual meeting room to display content of designated essential participants of the meeting session).
Kirby does not explicitly teach responsive to the received request, causing a first portion of the presentation content currently being presented at the presenter client device to be displayed in a user interface allocated for the presentation session at the participant client device; receiving, from the participant client device via the communication network, an indication that a participant has initiated an interaction with the presentation content displayed in the user interface allocated for the presentation session at the participant client device to move to a second portion of the presentation content that is different from the first portion of the presentation content being currently presented by the presenter client device, wherein the second portion of the presentation content includes a portion located after the first portion of the presentation content currently being presented at the presenter client device for the presentation session; in response to receiving the indication, causing the second portion of the presentation content to be displayed in the user interface allocated for the presentation session at the participant client device.
Vembu teaches responsive to the received request, causing a first portion of the presentation content currently being presented at the presenter client device to be displayed in a user interface allocated for the presentation session at the participant client device (see Fig. 3, Fig. 7C, para [0035-0036], para [0048], discloses in response to a request causing a portion of a document presentation Slide1 (first portion) that is on a presenter client device to be presented by presentation service window on audience member client device); receiving, from the participant client device via the communication network, an indication that a participant has initiated an interaction with the presentation content displayed in the user interface allocated for the presentation session at the participant client device to move to a second portion of the presentation content that is different from the first portion of the presentation content being currently presented by the presenter client device (see Fig. 7C, Fig. 7E, para [0052-0053], discloses receiving message and local scrolling from audience user indicating the audience user interaction with Slide2 (second portion) of presentation document during presentation, Slide2 is different than Slide1 of the presentation document), wherein the second portion of the presentation content includes a portion located after the first portion of the presentation content currently being presented at the presenter client device for the presentation session (see Fig. 7E, para [0053], discloses second portion Slide2 is located after first portion Slide1 of the presentation document during presentation); in response to receiving the indication, causing the second portion of the presentation content to be displayed in the user interface allocated for the presentation session at the participant client device (see Fig. 7E, para [0052-0053], discloses in response to receiving message and local scrolling from audience user, displaying Slide2 of presentation at the audience user device).
Kirby/Vembu are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Kirby to move a second portion of a document that is different from a first portion being currently presented from disclosure of Vembu. The motivation to combine these arts is disclosed by Vembu as “support presentation services for documents (e.g. from document applications) in a seamless and efficient manner” (para [0004]) and moving a second portion of a document that is different from a first portion being currently presented is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 22 and 32, Kirby/Vembu teach a system of claim 21 and method of claim 31.
Kirby does not explicitly teach wherein the memory further stores executable instructions that, when executed by the processor, cause the processor to control the system to perform a function of receiving, from the participant client device and over the communication network, screen data indicating latest screen information viewed at the participant client device, wherein to send the latest screen data, the memory further stores executable instructions that, when executed by the processor, cause the processor to control the system to perform a function of sending the latest screen data being presented by the presenter client device to the participant client device to be displayed in the user interface allocated for the presentation session at the participant client device based on the received screen data indicating the latest screen information viewed at the participant client device.
Vembu teaches wherein the memory further stores executable instructions that, when executed by the processor, cause the processor to control the system to perform a function of receiving, from the participant client device and over the communication network, screen data indicating latest screen information viewed at the participant client device, wherein to send the latest screen data, the memory further stores executable instructions that, when executed by the processor, cause the processor to control the system to perform a function of sending the latest screen data being presented by the presenter client device to the participant client device to be displayed in the user interface allocated for the presentation session at the participant client device based on the received screen data indicating the latest screen information viewed at the participant client device (see Fig. 7D,  para [0036], para [0052], discloses relaying actions of presenter and audience members in allowing latest display portion being presented to audience user device).

Regarding claims 23 and 33, Kirby/Vembu teach a system of claim 1, method of claim 8, and medium of claim 14.
Kirby does not explicitly teach wherein the memory further stores executable instructions that, when executed by the processor, cause the processor to control the system to perform a function of in response to receiving the indication, stop sending to the participant client device updated screen data received from the presenter client device.
Vembu teaches wherein the memory further stores executable instructions that, when executed by the processor, cause the processor to control the system to perform a function of in response to receiving the indication, stop sending to the participant client device updated screen data received from the presenter client device (see para [0041], discloses presentation session ID and presentation group user IDs, a presenter ID that can initiate stopping a presentation session at any time). 

Regarding claims 24 and 34, Kirby/Vembu teach a system of claim 1, method of claim 8, and medium of claim 14.
Kirby does not explicitly teach wherein the memory further stores executable instructions that, when executed by the processor, cause the processor to control the system to perform a function of sending, over the communication network, a copy of content data used at the presenter client device for a presentation session, the content data comprising the presentation content for the presentation session.
Vembu teaches wherein the memory further stores executable instructions that, when executed by the processor, cause the processor to control the system to perform a function of sending, over the communication network, a copy of content data used at the presenter client device for a presentation session, the content data comprising the presentation content for the presentation session (see Figs. 7F-8, para [0064-0066], para [0071], discloses sending a copy of a document of document on a client device to a presentation session).

Regarding claims 25 and 35, Kirby/Vembu teach a system of claim 1, method of claim 8, and medium of claim 14.
Kirby does not explicitly teach wherein to send the copy of the content data used at the presenter client device, the memory further stores executable instructions that, when executed by the processor, cause the processor to control the system to perform a function of sending, over the communication network, a single copy of the content data for the presentation session.
Vembu teaches wherein to send the copy of the content data used at the presenter client device, the memory further stores executable instructions that, when executed by the processor, cause the processor to control the system to perform a function of sending, over the communication network, a single copy of the content data for the presentation session (see Figs. 7F-8, para [0064-0066], para [0071], discloses sending a document or a portion of a document on a client device to a presentation session).

Regarding claims 26 and 36, Kirby/Vembu teach a system of claim 21 and method of claim 31.
Kirby further teaches wherein the executable instructions, when executed by the processor, further cause the device to perform functions of: receiving an indication from the presenter at a prescribed point in the presentation (see col. 17 ln 40-50, discloses receiving participant sensor information from designated essential participant according to meeting endpoint to initiate meeting); and upon receiving the indication, making the document unavailable at the participant client device (see col. 17 ln 40-50, discloses suspending actual meeting until designated essential participants are engaged within meeting session).


Regarding claims 28 and 38, Kirby/Vembu teach a system of claim 1, method of and medium of claim 14.
Kirby does not explicitly teach wherein receiving the indication that the participant has initiated the interaction with the presentation content includes receiving, from the participant client device via the communication network, the indication that the participant has initiated the interaction with the presentation content displayed in the user interface allocated for the presentation session at the participant client device to move to the second portion of the presentation content by scrolling to a page of the presentation content different from a current page being presented by the presenter client device, wherein the page is located after the current page being presented by the presenter client device.
Vembu teaches wherein receiving the indication that the participant has initiated the interaction with the presentation content includes receiving, from the participant client device via the communication network, the indication that the participant has initiated the interaction with the presentation content displayed in the user interface allocated for the presentation session at the participant client device to move to the second portion of the presentation content by scrolling to a page of the presentation content different from a current page being presented by the presenter client device, wherein the page is located after the current page being presented by the presenter client device (see Fig. 7C, Fig. 7E, para [0052-0053], discloses receiving message and local scrolling from audience user indicating the audience user interaction with Slide2 (second portion) of presentation document during presentation, Slide2 is different than Slide1 of the presentation document and is located after Slide 1).

Regarding claims 29 and 39, Kirby/Vembu teach a system of claim 1, method of and medium of claim 14.
Kirby does not explicitly teach wherein to receive the indication that the participant has initiated the interaction with the presentation content displayed in the user interface allocated for the presentation session at the participant client device to move to the second portion of the presentation content, the memory further stores executable instructions that, when executed by the processor, cause the processor to control the system to perform a function of receiving, from the participant client device via the communication network, the indication that a participant has initiated the interaction with the presentation content displayed in the user interface allocated for the presentation session at the participant client device to move to the second portion of the presentation content by using a curser to move to a page of the presentation content different from a current page being presented by the presenter client device, wherein the page is located after the current page being presented by the presenter client device.
Vembu teaches wherein to receive the indication that the participant has initiated the interaction with the presentation content displayed in the user interface allocated for the presentation session at the participant client device to move to the second portion of the presentation content, the memory further stores executable instructions that, when executed by the processor, cause the processor to control the system to perform a function of receiving, from the participant client device via the communication network, the indication that a participant has initiated the interaction with the presentation content displayed in the user interface allocated for the presentation session at the participant client device to move to the second portion of the presentation content by using a curser to move to a page of the presentation content different from a current page being presented by the presenter client device, wherein the page is located after the current page being presented by the presenter client device (see Fig. 7E, Fig. 7F, para [0045-0046], para [0052-0053], discloses receiving message and local scrolling of navigation bar from audience user indicating the audience user interaction of moving with curser to Slide2 (second portion) of presentation document during presentation).

Regarding claims 30 and 40, Kirby/Vembu teach a system of claim 1, method of and medium of claim 14.
Kirby does not explicitly teach wherein the memory further stores executable instructions that, when executed by the processor, cause the processor to control the system to perform functions of: receiving, from the participant client device over the communication network, edits to the presentation content made by a meeting participant at the participant client device with other participants in the virtual meeting; and transmitting the edits to the presenter client device and the other participants.
Vembu teaches wherein the memory further stores executable instructions that, when executed by the processor, cause the processor to control the system to perform functions of: receiving, from the participant client device over the communication network, edits to the presentation content made by a meeting participant at the participant client device with other participants in the virtual meeting; and transmitting the edits to the presenter client device and the other participants (see  Figs. 7E-7F, para [0052], para [0057], discloses enabling audience member to take control during and after presentation, by scrolling and issuing notices regarding modifying portions of documents slides in presentation).

Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al. (US 9,749,367) (hereinafter Kirby) in view of Vembu et al. (US 2018/0322099) (hereinafter Vembu) as applied to claims 21 and 31, and in further view of Ford et al. (US 2017/0041296) (hereinafter Ford).
Regarding claims 27 and 37, Kirby/Vembu teach a system of claim 1, method of claim 8, and medium of claim 14.
Kirby/Vembu do not explicitly teach wherein to make the presentation content unavailable at the participant client device, the memory further stores executable instructions that, when executed by the processor, cause the processor to control the system to perform a function of sending an instruction to the participant client device to delete the single copy of the content data for the presentation session.
Ford teaches wherein to make the presentation content unavailable at the participant client device, the memory further stores executable instructions that, when executed by the processor, cause the processor to control the system to perform a function of sending an instruction to the participant client device to delete the single copy of the content data for the presentation session (see Fig. 10a, para [0201], discloses deleting access to copy of content in revocation of digital rights management of the content).
Kirby/Vembu/Ford are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Kirby/Vembu to delete a copy of a document from a participant client device from disclosure of Ford. The motivation to combine these arts is disclosed by Ford as “improving individual and team productivity across the extended enterprise while providing unified security and compliance for IT and business leaders” (para [0198]) and deleting a copy of a document from a participant client device is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159